 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   TRUE ORGANIC PRODUCTS, INC.,                        Case No. 1:18-cv-01278-AWI-EPG

12                   Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13           v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14   CALIFORNIA ORGANIC FERTILIZERS,
     INC.,
15                                                       (ECF Nos. 37, 38)
                     Defendant.
16

17
          Plaintiff, True Organic Products, Inc., and Defendant, California Organic Fertilizers, Inc.,
18
     have filed a stipulation to dismiss the entire action with prejudice (ECF Nos. 37, 38). In light of
19
     the stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ. P.
20
     41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the
21
     Clerk of the Court is respectfully directed to close this case.
22

23 IT IS SO ORDERED.

24
      Dated:      March 13, 2020                               /s/
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
